IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MINNESOTA

Christian Labor Association, Kaski Inc., Case No. 0:21-cv-00227-DWF-LIB
Nordic Group Inc., Roen Salvage Co.,

Luke Krhin, Shawn Kunnari, and Dylan
Smith,

Plaintiffs, DECLARATION OF
TIM PETERSON

Vi

City of Duluth, City of Cloquet, City of
Two Harbors, Western Lake Superior
Sanitary District, and Duluth Building
and Construction Trades Council,

Defendants.

 

I, Tim Peterson, hereby declare as follows:

1, I am the City Administrator for the City of Cloquet (“Cloquet”). I
submit this declaration in support of the defendants’ motion to dimiss. As the City
Administrator for Cloquet, | have personal knowledge of City Council decisions
regarding project labor agreements.

Zi Cloquet City Code Section 9.2.02 currently provides, in pertinent
part, as follows:

“A project labor agreement, will be substantially in the form adopted

by resolution of the Council from time to time and will be kept by the

city administrator as a public document. It shall be required to be

used on any Covered Project, as Covered Project is defined below,
which involves a project with a total City investment of $175,000 or
 

more. Any project labor agreement entered into by the City shall be
made binding on all contractors and subcontractors working on the
Covered Project. The City shall implement the project labor
agreement by requiring adherence to the agreement in the bid
specifications in all relevant bid documents. No contractor shall be
required to be or become a party to a collective bargaining agreement
on any other construction project in order to qualify to work under a
project labor agreement implemented for a particular city project.”

3, Attached as Exhibit A is a true and correct copy of Resolution 21-16,
which the City Council of Cloquet adopted on March 16, 2021, along with the
amended project labor agreement form.

4. The City Council’s vote to approve this resolution was unanimous.

I declare under penalty of perjury that the foregoing is true and correct and

that this declaration was executed this 15th day of April 2021, in Carlton County,

Minnesota. — ae ~
Typ Peterson” so
